Laweence, iuclge:
This appeal for a reappraisement presents the question of the proper dutiable value of certain ironing tables imported from Englandiq
It has been stipulated and agreed by the parties hereto that the market value or price at the time of exportation of the articles in issue, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which ex*572ported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, was 20 shillings, 3 pence each, plus 6 pence each for packing, less 2 per centum. It was further agreed that there was no higher foreign value for such or similar merchandise at the time of exportation of the ironing tables in controversy.
Upon the agreed statement of fact, I find and hold that export value, as that value is defined in section 402 (d) of the Tariff Act of 1930 (19 U. S. C. § 1402 (d)), is the proper basis for the determination of the value of the merchandise here involved, and that such value was 20 shillings, 3 pence each, plus 6 pence each for packing, less 2 per centum.
Judgment will issue accordingly.